  Case 1:20-cv-00835-PLM-SJB ECF No. 10 filed 10/14/20 PageID.138 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

CARL MOTT,

                     Petitioner,                   Case No. 1:20-cv-835

v.                                                 Honorable Paul L. Maloney

RANDEE REWERTS,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that Petitioner’s motion to proceed in forma pauperis

(ECF No. 2) is DENIED as moot because Petitioner has paid the filing fee.

              IT IS FURTHER ORDERED that Petitioner’s motion for stay (ECF No. 3) is

DENIED.

              IT IS FURTHER ORDERED that a certificate of appealability is DENIED.



Dated:   October 14, 2020                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
